UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6048


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHEUKMA KENYATA SANDERS, a/k/a Kuma,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:07-cr-00050-RLV-CH-13; 5:09-cv-
00135-RLV)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cheukma Kenyata Sanders, Appellant Pro Se. Thomas A. O’Malley,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina;
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cheukma Kenyata Sanders seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.     2009)    motion.       The     order      is   not    appealable       unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)      (2006).          A

prisoner       satisfies        this        standard      by    demonstrating           that

reasonable        jurists     would     find      that    any     assessment       of     the

constitutional         claims    by    the    district     court    is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Sanders has

not     made    the    requisite       showing.          Accordingly,       we     deny     a

certificate       of    appealability         and     dismiss     the    appeal. *         We

dispense       with    oral     argument       because      the    facts     and        legal



      *
       We decline to consider Sanders’ claim, raised for the
first time in this court, that the district court applied the
Sentencing Guidelines in a mandatory fashion, and counsel failed
to object. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993).



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3